IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HANNA A. LAYTON and LINDA                  §
    A. COSTAS,1                                §   No. 376, 2018
                                               §
           Respondents Below-                  §
           Appellants,                         §
                                               §   Court Below—Family Court
           v.                                  §   of the State of Delaware
                                               §
    JACKSON P. LAYTON,                         §   C.A. No. CN15-04403
                                               §   Petition No. 17-34580
           Petitioner Below-                   §
           Appellee.                           §

                               Submitted: August 6, 2018
                               Decided:   August 9, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                            ORDER

         This 9th day of August 2018, upon consideration of the appellants’ Motion for

Emergency Stay of July 18th Ex Parte Order (“Motion to Stay”), the appellee’s

response, and the appellants’ reply, it appears to the Court that:

         (1)    On July 20, 2018, the appellants, Hanna A. Layton (“the Mother”) and

Linda A. Costas (“the Grandmother”) filed this appeal from a Family Court order

(“Removal Order”), dated July 18, 2018, granting the Motion for Emergency Ex

Parte Order filed by the appellee, Jackson P. Layton (“the Father”), after the Family

Court granted the Father’s petition to rescind the Grandmother’s guardianship and


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
gave the Father sole custody of the Mother and the Father’s two daughters (“the

Daughters”) in an order dated July 17, 2018 (“Rescission Order”) that is the subject

of a separate appeal, No. 377, 2018. Under the Rescission Order, transfer of the

Daughters was to take place at the New Castle County Police Department on July

20, 2018. In the Motion for Emergency Ex Parte Order, the Father sought immediate

removal of the Daughters from the Grandmother based on her behavior and the

Mother’s behavior after the July 17, 2018 Order and the risk of immediate and

irreparable harm to the Daughters. The Family Court granted the motion in the

Removal Order, ordering the immediate removal of the Daughters from the

Grandmother, transferring physical custody of the Daughters to the Father, ordering

the Mother to stay at least 100 yards away from the Daughters during the transition,

and prohibiting the Grandmother from having contact with the Daughters after their

removal. The Daughters were transferred to the Father’s care on July 18, 2018.

      (2)   On July 31, 2018, the Mother and the Grandmother filed the Motion to

Stay. The Family Court denied the Motion to Stay, finding that the relevant factors

did not weigh in favor of a stay. The Mother and the Grandmother argue that the

Rescission Order and the Removal Order were erroneous and that the Daughters

should be returned to the Grandmother pending appeal. They wish to introduce

videos they took of the Daughters to show the trauma suffered by Daughters as a

result of the Family Court orders. The Father argues that the Family Court did not



                                         2
err in denying the stay, and that any emotional trauma suffered by the Daughters is

a result of the Mother and the Grandmother’s conduct, including their contempt and

disobedience of multiple Family Court orders.

       (3)    The Motion to Stay must be denied. First, the Motion to Stay, as well

as this appeal, is moot. Transfer of the physical custody of the Daughters to Father

already has occurred. To the extent Mother and Grandmother are requesting the

return of custody of the children to Grandmother, such relief is not properly sought

through a motion for stay of the Removal Order. Mother and Grandmother filed a

separate appeal of the Rescission Order in No. 377, 2018.2 No party sought a stay

of the Rescission Order before the custody transfer occurred. To the extent Mother

and Grandmother are requesting reversal of the Rescission Order, such relief is not

properly granted through a motion to stay in this appeal.

       (4)    Second, even if the Motion to Stay had been timely filed, the Family

Court did not err in concluding that the relevant factors weighed against a stay. We

review the trial court’s denial of a stay for an abuse of discretion.3 In considering

whether to grant a stay, a trial court must: (i) make a preliminary assessment of the

movant’s likelihood of success on appeal; (ii) assess whether the movant will suffer

irreparable harm if the stay is not granted; (iii) assess whether any other interested


2
  To the extent the Grandmother objects to the provision of the Removal Order prohibiting her
from having any contact with the Daughters, she can raise that in appeal No. 377, 2018.
3
  Homestore, Inc. v. Tafeen, 886 A.2d 502, 504 (Del. 2005).


                                             3
party will suffer substantial harm if the stay is granted; and (iv) consider whether the

public interest will be harmed if the stay is granted.4 These factors are not considered

in isolation, but as part of a balancing of “all of the equities involved in the case

together.”5

         (5)    As to the movants’ likelihood of success on appeal, the Family Court

noted that the Mother and Grandmother had been found in contempt multiple times

for interfering with the court-ordered reunification efforts between the Father and

the Daughters. The Family Court concluded that the Mother would not suffer

irreparable injury if a stay was denied because she did not have custody of the

children at the time of Removal Order. The Family Court also found that the

Grandmother would not suffer irreparable injury. The Family Court found that

immediate placement of the Daughters with the Father was in their best interests

because the Mother and Grandmother were obstructing the reunification process and

inflating the Daughters’ emotions. Finally, the Family Court held that the public

interest did not weigh in favor of a stay where the Mother and the Grandmother had

obstructed the Family Court’s efforts to reunify the Daughters with the Father and

emotionally damaged the Daughters by, among other things, videotaping the

Daughters during a traumatic time and displaying that video on social media.



4
    Kirpat, Inc. v. Delaware Alcoholic Beverage Control Comm’n, 741 A.2d 356, 357 (Del. 1998).
5
    Id. at 358.


                                                4
      (6)    Generally, “an abuse of discretion can occur in ‘three principal ways:

when a relevant factor that should have been given significant weight is not

considered; when an irrelevant or improper factor is considered and given significant

weight; and when all proper factors, and no improper ones, are considered, but the

court, in weighing those factors, commits a clear error of judgment.’”6 Here, the

record reflects that the Family Court considered the relevant factors, did not consider

any irrelevant or improper factors, and did not commit a clear error of judgment in

weighing the relevant factors.

      NOW, THEREFORE, IT IS ORDERED that the motion for stay is DENIED

as moot. The appeal from the Removal Order is DISMISSED, sua sponte under

Supreme Court Rule 29(c), as moot.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice




6
 Homestore, 886 A.2d at 506 (quoting Kern v. TXO Production Corp., 738 F.2d 968, 970 (8th
Cir.1984)).


                                           5